DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In light of Specification, [0034] “The plant-based raw material M1 from which mannose is extracted is soy pulp, sake residue, tea extraction residue, coffee bean extraction residue, other residual components which are generated during food processing, or konjac potato” (emphasis added), wherein konjac potato does not further limit coffee bean extraction residue, it appears that claim 11 should properly depend on claim 9, and claim 20 should properly depend on claim 18.  The following Restriction and Election of Species are based on such dependency.
	
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1 and 3-11, drawn to a mannose extraction method, wherein mannose is extracted.
Group II, claims 2 and 12-20, drawn to mannose extraction method, wher.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature, i.e., a mannose extraction method comprising a first hydrolysis step in which the plant-based raw material and a first acid catalyst are mixed and heated, and a second hydrolysis step in which a reaction product and a second acid catalyst are mixed and heated, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim, Two-stage dilute acid-catalyzed hydrolytic conversion of softwood sawdust into sugars fermentable by ethanologenic microorganisms (hereinafter Kim).
Kim teaches a two-stage dilute acid hydrolysis method to convert the carbohydrates contained in the hemlock sawdust (i.e., plant-based raw material) wherein recovery of 69.3% mannose of the theoretical maximum yields were achieved after the first-stage hydrolysis (Kim, abstract) and the galactose + mannose yield after the first- and second-stage hydrolysis of hemlock sawdust was 12.7 g per 100 g of dry 
wherein the sawdust was submerged for 6 h in a circulating bath at 50 oC with dilute sulfuric acid solution (i.e., plant-based raw material and first acid catalyst are mixed and heated) and partially air-dried to obtain an acid concentration of liquid entrained inside partially air-dried biomass of 1.5 wt% for the sawdust, and conducting the first-stage production run for hemlock sawdust under the pretreatment condition of 1.5 wt% acid and 190 oC (Kim, page 2462, ‘First-stage hydrolysis);
wherein the washed first-stage solids (i.e., reaction product) were re-soaked with dilute acid by mixing 10 wt% slurries for 6 h (i.e., a reaction product and a second acid catalyst are mixed), filtered and partially air-dried to obtain two batches of partially dried, acid-soaked first-stage pretreated sawdust with acid concentrations of 2.6 wt% and 3.5 wt%, and the partially dried, acid-soaked first-stage pretreated materials were pretreated using pretreatment conditions of 2.6 and 3.5 wt% acid and 205 and 210 oC (i.e., heated) (Kim, pages 2464-2465, ‘Second-stage hydrolysis’). 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
	Species (a) – wherein the plant-based raw material is coffee bean extraction residues

NOTE: If applicant elects Invention I, applicant must also elect one of the species in Category A as set forth above.

Category B
	Species (c) – wherein the plant-based raw material is coffee bean extraction residues
	Species (d) – wherein the plant-based raw material is konjac potato
NOTE: If applicant elects Invention II, applicant must also elect one of the species in Category B as set forth above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1-9 and 12-18.
Claim 10, species (a), and claim 11, species (b), lack unity of invention because the groups do not share the same or corresponding technical feature.
, lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S.S./Examiner, Art Unit 1732                               


                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732